In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐3341 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

EDWARD DORSEY, SR., 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
                     Central District of Illinois. 
              No. 14 CR 20026 — Colin S. Bruce, Judge. 
                      ____________________ 

        ARGUED MAY 24, 2016 — DECIDED JULY 21, 2016 
                 ____________________ 

   Before WOOD,  Chief Judge, and EASTERBROOK and  KANNE, 
Circuit Judges. 
    KANNE,  Circuit  Judge.  Defendant  Edward  Dorsey  is  best 
known,  in  legal  circles,  as  the  convicted  drug  trafficker  in 
Dorsey v. United States, 132 S. Ct. 2321 (2012), whose sentence 
was vacated by the Supreme Court and reduced on remand 
to time served and an eight‐year term of supervised release. 
Unfortunately, Dorsey returned to criminal activity and two 
2                                                         No. 15‐3341 

years  later,  he  was  charged  with  three  new  counts  of  drug 
trafficking, resulting in two proceedings against him. 
     In  the  first,  the  present  case,  Dorsey  pled  guilty  to  the 
three  new  counts  of  drug  trafficking,  and  the  district  court 
sentenced him to 276 months’ imprisonment and eight years 
of  supervised  release.  In  the  second,  his  revocation  case,  he 
pled guilty to violating the supervised release imposed after 
Dorsey  v.  United  States,  and  the  district  court  sentenced  him 
to  51  months’  imprisonment,  to  run  concurrently  with  the 
sentence  from  the  present  case.  United  States  v.  Dorsey,  No. 
09‐cr‐20003 (C.D. Ill. J. entered Feb. 20, 2015). 
    In the present case, Dorsey successfully appealed his 276‐
month  sentence,  but  at  resentencing,  the  district  court  in‐
creased his sentence to 327 months’ imprisonment. Here, on 
his  second  appeal,  Dorsey  argues  that  the  district  court 
should  have  recused  itself  and  that  the  district  court  erred 
procedurally  by  considering  his  revocation  case  sentence. 
We affirm. 
                          I. BACKGROUND 
     A. Dorsey v. United States 
    In August 2008, Dorsey, a convicted drug felon, sold 5.5 
grams of crack cocaine. In September 2010, the district court 
sentenced  him  to  10  years’  imprisonment,  pursuant  to  the 
mandatory minimum under the 1986 Drug Act, Pub. L. No. 
99‐570. In doing so, the court declined to apply the 2010 Fair 
Sentencing  Act  (“FSA”),  Pub.  L.  No.  111‐220,  under  which 
there would be no mandatory minimum sentence for a drug 
amount below 28 grams, because Dorsey’s offense predated 
the  FSA’s  effective  date  of  August  3,  2010.  This  court  af‐
firmed the sentence. 
No. 15‐3341                                                                     3

   On June 21, 2012, in Dorsey v. United States, the Supreme 
Court vacated and remanded Dorsey’s sentence. 132 S. Ct. at 
2336. The Court held that the FSA’s lower mandatory mini‐
mums  applied  retroactively  to  the  post‐FSA  sentencing  of 
pre‐FSA offenders. Id. at 2335–36. 
    On remand, the district court reduced Dorsey’s sentence 
to time served and an eight‐year term of supervised release,1 
which  included  a  standard  condition  that  he  “shall  not 
commit  another  state,  federal,  or  local  crime.”  Dorsey  was 
released from custody on August 10, 2012. 
      B. New  Offense,  Revocation  of  Supervised  Release,  and  First 
         Sentencing 
    Within two years, Dorsey returned to crack‐cocaine traf‐
ficking  in  Illinois.  On  May  8,  2014,  a  grand  jury  charged 
Dorsey  with  three  new  counts  of  distribution  of  crack  co‐
caine,  pursuant  to  21  U.S.C.  § 841(a)(1),  (b)(1)(B)(iii), 
(b)(1)(C). Dorsey pled guilty to all three counts. These charg‐
es constitute the present case, which was assigned to United 
States District Judge Colin S. Bruce. 
    Meanwhile,  as  a  result  of  the  new  case  against  Dorsey, 
the  probation  office  filed  a  petition  to  revoke  Dorsey’s  su‐
pervised release from Dorsey v. United States. Dorsey was ar‐
rested on April 29, 2014. Dorsey’s supervised release revoca‐


                                                 
1 We note a clerical error in the written amended judgment, which states 

a  six‐year  term  of  supervised  release  for  Dorsey.  Instead,  the  amended 
judgment  should  have  stated  an  eight‐year  term  of  supervised  release, 
pursuant  to  28  U.S.C.  § 841(a)(1),  (b)(1)(B)(iii).  However,  the  correct 
eight‐year  term  of  supervised  release  was  used  by  the  district  court  in 
Dorsey’s revocation case. 
4                                                       No. 15‐3341 

tion  case  was  ultimately  assigned  to  United  States  District 
Chief Judge James A. Shadid. 
    On  December  15,  2014,  Judge  Bruce  held  Dorsey’s  first 
sentencing hearing in the present case. The court determined 
that Dorsey’s guidelines range was 262 to 327 months, based 
on an adjusted offense level of 34, a criminal history catego‐
ry  of  IV,  and  classification  as  a  career  offender.  Dorsey  ar‐
gued, in mitigation, that he should receive a lower sentence 
because  “the  revocation  proceeding  of  his  prior  federal  su‐
pervised release is still pending … and under the guidelines, 
any sentence he receives on that shall be consecutive to this 
case.”  (Sent.  Tr.  21,  Dec.  15,  2014.)  The  court  sentenced 
Dorsey  to  a  within‐guidelines  sentence  of  276  months’  im‐
prisonment.  The  court  also  imposed  an  eight‐year  term  of 
supervised release, with the standard conditions and several 
special conditions. Judgment was entered against Dorsey on 
December 18, 2014. Dorsey filed a timely notice of appeal. 
     C. Revocation Case Sentencing 
    On  February  19,  2015,  two  months  after  Dorsey’s  first 
sentencing  in  the  present  case,  Chief  Judge  Shadid  held 
Dorsey’s  revocation  case  sentencing  hearing.  Dorsey  began 
by  pleading  guilty  to  violating  the  terms  of  his  supervised 
release.  The  court  then  determined  Dorsey’s  guidelines 
range  was  51  to  60  months’  imprisonment,  based  on  the 
statutory maximum of 60 months and a criminal history cat‐
egory of VI. The court also noted that the sentencing guide‐
lines recommended that this sentence should be run consec‐
utive  to  Dorsey’s  other  sentence  of  276  months’  imprison‐
ment. See U.S.S.G. §§ 5G1.3 n.4(C), 7B1.3(f). The government 
agreed with the sentencing guidelines and argued for a con‐
No. 15‐3341                                                             5

secutive  51‐month  sentence,  whereas  Dorsey  asked  for  a 
concurrent 51‐month sentence. 
    The  district  court  also  asked  Dorsey  whether  he  was 
challenging  his  276‐month  sentence  on  appeal,  to  which 
Dorsey replied: 
        No.  The  issue  on  appeal  is  waiting  to  see  whether 
        or  not  if  the  appeal  is  pending  if  any  new  legisla‐
        tion comes out that benefits him. As I am sure Your 
        Honor is well aware, he was the successful litigant 
        in Dorsey v. United States. He has learned that if you 
        preserve  a  case  for  as  long  as  possible,  sometimes 
        good thing[s] can happen to you. As it stands right 
        now, there is not really a meritorious issue. 
(Sent.  Tr.  12,  Feb.  19,  2015.)  Before  sentencing  Dorsey,  the 
court made two comments. First, it noted that Dorsey’s 276‐
month sentence was “at the high end” because of his status 
as  a  career  offender.  (Id.  at  16.)  Second,  the  court  declared 
that,  “the  fact  that  it  appears  that  the  appeal  isn’t  likely  to 
give you the same results as you received before, and proba‐
bly  unlikely  to  get  any  results,  I  believe  that  a  concurrent 
sentence is the appropriate one.” (Id.) The district court then 
imposed a sentence of 51 months’ imprisonment, to run con‐
currently  with  Dorsey’s  other  sentence  of  276  months’  im‐
prisonment.  Judgment  was  entered  against  Dorsey  on  Feb‐
ruary 20, 2015. 
    D. First Appeal and Resentencing 
   After  receiving  a  concurrent  sentence  in  his  revocation 
case, Dorsey pursued the appeal of his first sentence. On ap‐
peal,  he  challenged  only  his  supervised‐release  conditions. 
On  June  16,  2015,  Dorsey  and  the  government  filed  a  joint 
motion for summary reversal and remand in light of United 
6                                                       No. 15‐3341 

States v. Thompson, 777 F.3d 368 (7th Cir. 2015), and its prog‐
eny.  On  June  26,  2015,  this  court  granted  the  joint  motion, 
vacating  Dorsey’s  first  sentence  and  remanding  for  resen‐
tencing. 
    On  October  16,  2015,  Judge  Bruce  held  Dorsey’s  second 
sentencing,  or  resentencing,  hearing  in  the  present  case. 
Consistent  with  the  first  sentencing,  the  court  found  that 
Dorsey  had  a  guidelines  range  of  262  to  327  months,  based 
on an adjusted offense level of 34, a criminal history catego‐
ry of IV, and classification as a career offender. 
    After  hearing  arguments  from  both  sides  regarding  the 
§ 3553(a) factors, the court “reiterate[d] what [it] said at the 
original sentencing.” (Sent. Tr. 31, Oct. 16, 2015.) The district 
court also detailed its reasoning for increasing Dorsey’s sen‐
tence  by  51  months.  The  district  court  explained  that  at  the 
first  sentencing,  it  had  wanted  to  impose  a  327‐month  sen‐
tence, but Dorsey had persuaded the court to impose a 276‐
month  sentence  because  he  expected  to  receive  a  51‐month 
consecutive sentence in his revocation case. However, Dorsey 
received  a  51‐month  concurrent  sentence  in  his  revocation 
case, and consequently, the district court increased Dorsey’s 
sentence to “correct … a misunderstanding on my part that 
the 51 months was definitely going to be consecutive.” (Id. at 
36.) 
    Ultimately, the district court sentenced Dorsey to a with‐
in‐guidelines  sentence  of  327  months’  imprisonment  and 
eight  years  of  supervised  release.  The  court  imposed  the 
standard  conditions  and  several  special  conditions,  in  ac‐
cordance with Thompson. The district court entered amended 
judgment against Dorsey on October 20, 2015. Dorsey’s sec‐
ond appeal now follows. 
No. 15‐3341                                                                       7

                                          II. ANALYSIS 
   Dorsey raises two challenges to his resentencing. First, he 
argues that the district court judge at his resentencing, Judge 
Bruce, should have been disqualified based on his previous 
employment as a supervisory Assistant United States Attor‐
ney  (“AUSA”)  in  the  United  States  Attorney’s  Office  that 
prosecuted Dorsey v. United States. Second, Dorsey contends 
that  his  sentence  was  procedurally  unsound  because  at  re‐
sentencing,  the  district  court  impermissibly  considered  his 
revocation sentence. 
     A. Judicial Disqualification 
   Dorsey  argues  that  Judge  Bruce  should  have  recused 
himself from his case, pursuant to 28 U.S.C. § 455(b)(3).2 
    For a claim arising under § 455(b), “if a claim is properly 
preserved, our review is de novo.” United States v. Diekemper, 
604 F.3d 345, 351 (7th Cir. 2010). For a “§ 455(b) claim raised 
for  the  first  time  on  appeal  where  the  appellant  did  not 
move for recusal below,” the standard of review is for plain 
error.  United  States  v.  Ruzzano,  247  F.3d  688,  695  (7th  Cir. 
2001),  overruled  on  other  grounds  by  Fowler  v.  Butts,  No.  15‐
1221 (7th Cir. July 20, 2016). To show plain error, a  defend‐
ant  must  demonstrate  that  a  judge’s  “participation  in  the 


                                                 
2 In his opening brief, Dorsey also cited to 28 U.S.C. § 455(a), but he did 

not  develop  any  recusal  argument  under  this  statutory  provision.  (Ap‐
pellant  Br.  16.)  Furthermore,  in  his  reply  brief,  Dorsey  explicitly  stated 
that he “has not claimed relief under § 455(a),” and that he “is not asking 
this [c]ourt to find that the district court should have been recused from 
the proceedings in the instant case under § 455(a).” (Appellant Reply Br. 
2, 3.) Therefore, Dorsey does not raise a claim under § 455(a). 
8                                                          No. 15‐3341 

disposition of the case was an obvious or clear error and that 
it affected [the defendant’s] substantial rights.” Id. 
    We pause briefly to clarify some confusion regarding the 
standard  of  review.  At  first  glance,  it  appears  that  we  have 
reviewed  recusal  arguments  under  § 455(b)  raised  for  the 
first  time  on  appeal  “under  both  the  clear  and  plain  error 
standards.” United States v. Modjewski, 783 F.3d 645, 650 (7th 
Cir.  2015)  (collecting  cases).  This  confusion  stems  from  im‐
precision in the language—to establish plain error, a defend‐
ant  must  show  that  a  judge’s  “participation  in  the  disposi‐
tion of the case was an obvious or clear error and it affected 
[defendant’s]  substantial  rights.”  Ruzzano,  247  F.3d  at  695. 
(emphasis  added).  However,  even  the  cases  that  purport  to 
use the clear‐error framework actually apply the plain‐error 
standard, e.g., Diekemper, 604 F.3d at 351, or they cite to cases 
that  apply  the  plain‐error  standard,  e.g.,  United  States  v. 
Smith, 210 F.3d 760, 764 (7th Cir. 2000) (citing Baldwin Hard‐
ware Corp. v. Franksu Enter. Corp., 78 F.3d 550, 557 (Fed. Cir. 
1996) (plain error); United States v. Bosch, 951 F.2d 1546, 1548 
(9th  Cir.  1991)  (plain  error);  Osei‐Afriyie  v.  Med.  Coll.  Penn., 
937 F.2d 876, 886 (3d Cir. 1991) (plain error)). Therefore, the 
proper standard of review for a § 455(b) challenge raised for 
the first time on appeal is plain error. 
   In this case, Dorsey did not raise the § 455(b)(3) issue be‐
fore the district court, and thus his argument is reviewed for 
plain error. 
   28  U.S.C.  § 455(b)(3)  provides:  “[a  judge]  shall  also  dis‐
qualify  himself  …  [w]here  he  has  served  in  governmental 
employment  and  in  such  capacity  participated  as  counsel, 
adviser  or  material  witness  concerning  the  proceeding  or 
No. 15‐3341                                                           9

expressed an opinion concerning the merits of the particular 
case in controversy[.]” 
    This  court  has  held  that  for  the  purposes  of  § 455(b)(3), 
“[t]he proceeding means the current proceeding.” United States v. 
Lara‐Unzueta,  735  F.3d  954,  959  (7th  Cir.  2013)  (emphasis  in 
original).  Furthermore,  this  court  has  held  that  for  “judges 
who  were  formerly  AUSAs,  § 455(b)(3)  requires  some  level 
of  actual  participation  in  a  case  to  trigger  disqualification.” 
Ruzzano,  247  F.3d  at  695.  “Even  an  AUSA  who  occupied  a 
supervisory position in the U.S. Attorney’s Office during the 
prosecution  is  not  later  required  to  recuse  herself  solely  on 
that basis.” Id. 
   In  this  case,  Dorsey’s  § 455(b)(3)  claim  fails  because  it 
was impossible for Judge Bruce to actually participate as an 
AUSA  in  the  current  proceeding.  The  current  proceeding 
against Dorsey began when he was indicted on May 8, 2014. 
At  the  time,  Judge  Bruce  had  already  ascended  to  the 
bench—he received his commission on October 8, 2013, and 
was sworn in on November 4, 2013. 
    The  sole  authority  relied  upon  by  Dorsey  in  support  of 
his  § 455(b)(3)  claim  is  United  States  v.  Smith,  775  F.3d  879 
(7th  Cir.  2015).  But  Smith  does  not  apply  here.  In  Smith,  a 
§ 455(b)(3)  violation  occurred  because  the  sentencing  judge 
had  actually  participated  as  counsel  in  the  very  proceeding 
in which she imposed the sentence. Id. at 880. In the present 
case, as discussed, it was impossible for Judge Bruce to actu‐
ally participate as counsel in the current proceeding because 
he was already on the bench. Accordingly, Judge Bruce did 
not  need  to  recuse  himself  from  the  present  case  under 
§ 455(b)(3). 
10                                                         No. 15‐3341 

      B. Procedural Error 
   Next,  Dorsey  argues  that  the  district  court  erred  proce‐
durally  at  resentencing  by  increasing  his  sentence  based  on 
the concurrent nature of his revocation case sentence. 
    This  court  reviews  a  district  court’s  sentence  for  proce‐
dural  error  de  novo.  United  States  v.  Abebe,  651  F.3d  653,  656 
(7th Cir. 2011). Procedurally, we ask district courts to do the 
following at sentencing: “(1) calculate the applicable Guide‐
lines range; (2) give the defendant an opportunity to identify 
any  of  the  18  U.S.C.  § 3553(a)  factors  that  might  warrant  a 
non‐Guidelines  sentence;  and  (3)  state  which  factors  influ‐
enced the final sentence.” Id. (internal quotation marks omit‐
ted). 
    Dorsey  specifically  contends  that  the  18  U.S.C.  § 3553(a) 
factors “in no way permit another judge’s decision in a sepa‐
rate  case  to  be  considered  as  a  factor  in  imposing  [sic]  sen‐
tence[.]” (Appellant Br. 14.) 
    This argument is meritless, flying in the face of clear fed‐
eral  statute  and  Supreme  Court  case  law.  18  U.S.C.  § 3661 
provides  that  “[n]o  limitation  shall  be  placed  on  the  infor‐
mation  concerning  the  background,  character,  and  conduct 
of  a  person  convicted  of  an  offense  which  a  court  of  the 
United  States  may  receive  and  consider  for  the  purpose  of 
imposing  an  appropriate  sentence.”  This  statute  simply 
“codifies  the  longstanding  principle  that  sentencing  courts 
have  broad  discretion  to  consider  various  kinds  of  infor‐
mation.” United States v. Watts, 519 U.S. 148, 151 (1997) (per 
curiam). 
  Moreover,  based  on  this  general  principle,  the  Supreme 
Court  has  explicitly  held  that  when  a  defendant’s  sentence 
No. 15‐3341                                                        11

has been set aside on appeal, a resentencing court may con‐
sider, under § 3553(a), postsentencing information relating to 
the  defendant  in  increasing  or  decreasing  the  defendant’s 
sentence.  Pepper  v.  United  States,  562  U.S.  476,  487–505;  see 
also United States v. Barnes, 660 F.3d 1000, 1010 (7th Cir. 2011).  
     Here, at resentencing, the district court stated which fac‐
tors  influenced  the  final  sentence,  including  an  extensive 
discussion of its reasons for increasing Dorsey’s sentence by 
51 months based on the concurrent nature of Dorsey’s revo‐
cation case sentence. (Sent. Tr. 34–35, Oct. 16, 2015.) The dis‐
trict court explained that at Dorsey’s first sentencing, it had 
wanted  to  impose  a  327‐month  sentence,  but  Dorsey  had 
persuaded  the  court  to  impose  a  276‐month  sentence  be‐
cause he expected to receive a 51‐month consecutive sentence 
in  his  revocation  case.  (Id.)  Dorsey,  however,  received  a  51‐
month concurrent sentence in his revocation case. As a result, 
at  resentencing,  the  district  court  increased  Dorsey’s  sen‐
tence to “correct … a misunderstanding on my part that the 
51  months  was  definitely  going  to  be  consecutive.”  (Id.  at 
35.) The district court’s reasoning more than adequately jus‐
tifies Dorsey’s final sentence. Therefore, there was no proce‐
dural error. 
                         III. CONCLUSION 
  For  the  foregoing  reasons,  Dorsey’s  sentence  is 
AFFIRMED.